DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1 and 27 under Claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jenkins and Hiroki.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 27, 30, 35, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20110312097 A1) in view of Hiroki (US 20110312097 A1).
With regards to claim 1, Jenkins discloses a kit for performing quality assurance (QA) testing of a radiation therapy system [0022], the kit comprising: a) positioning a dosimeter 100, 130A in the radiation therapy system, the dosimeter having a material property that changes in response to therapeutic radiation [0070], the material property being measurable by an imaging modality [0070, 0088] (Figs. 6 and 7); b) acquiring a pre-irradiation volumetric image of the dosimeter [0078]; c) irradiating the dosimeter with therapeutic radiation using the radiation therapy system to change the material property of the dosimeter and create a region of increased contrast in the dosimeter [00770] (Figs. 6 and 7); d) acquiring a post-irradiation volumetric image of the dosimeter to image the region of increased contrast [0070] (Figs. 6 and 7); e) generating a QA report based upon the post-irradiation image with the region of increased contrast and the pre-irradiation image [0078-0079, 0083] (comparing reference location generated by a first 3D image with an image taken after irradiation to verify dosimeter position and make adjustments/calibrate if necessary). Jenkins does not explicitly teach wherein the dosimeter contains a polymer gel material. However, Hiroki teaches wherein polymer gel dosimeters were already known in the art for measuring accurately a spatial dose distribution [0001]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jenkins with the claimed polymer gel.
With regards to claim 2, Jenkins discloses wherein a pre-irradiation measurement is used to form a volumetric image [0055, 0070, 0078, 0088] and wherein a post-irradiation measurement is used to form a volumetric image [0070] (Figs. 6 and 7), wherein the on-board imaging system [0055] and radiation system share a calibration frame of reference [0058].
With regards to claims 3 and 4, Jenkins discloses the claimed imaging system [0078].
With regards to claims 5-10, Jenkins discloses determining a spatial accuracy that generating a treatment plan and comparing a spatial location of the region of increased contrast in the post-irradiation image with the treatment plan [0078-0079, 0083] (comparing reference location generated by a first 3D image with an image taken after irradiation to verify dosimeter position and make adjustments/calibrate if necessary).
With regards to claim 11, Jenkins does not explicitly teach the claimed step of image subtraction. However, those skilled in the art appreciate that the claimed image processing step was well know in the art for isolating a parameter of interest. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jenkins with the claimed method step.
With regards to claim 12, Hiroki teaches wherein the material property is density and the change in the material property in response to therapeutic radiation is an increase in the density [0037].
With regards to claim 13, Jenkins discloses aligning the dosimeter in the radiation therapy system [0058].
With regards to claim 27, Jenkins discloses a kit for performing quality assurance (QA) testing of a radiation therapy system [0022], the kit comprising: a dosimeter 100, 130A with a material property that changes in response to therapeutic radiation in a radiation therapy system [0070], wherein the change in the material property is quantifiable as a region of increased contrast in a post-irradiation volumetric image of the dosimeter acquired using an imaging system [0070, 0088] (Figs. 6 and 7), a computer readable medium [0019-0020] configured to access the post-irradiation volumetric image of the dosimeter [0070] (Figs. 6 and 7), and instructions stored on the computer readable medium [0019-0020] for identifying the region of increased contrast [0070] (Figs. 6 and 7) and generating a QA report based upon the post-irradiation image with the region of increased contrast and the pre-irradiation image [0078-0079, 0083] (comparing reference location generated by a first 3D image with an image taken after irradiation to verify dosimeter position and make adjustments/calibrate if necessary). Jenkins fails to explicitly disclose a dosimeter containing a polymer gel material. However, Hiroki teaches wherein polymer gel dosimeters were already known in the art for measuring accurately a spatial dose distribution [0001]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jenkins with the claimed polymer gel.
With regards to claims 30 and 35, Jenkins does not teach the claimed materials, although they were already known in the art. It would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Jenkins with one of the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
With regards to claim 37 and 38, Jenkins does not explicitly teach the claimed compositions. However, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to resort to routine experimentation to determine an optimum amount of dosimeter materials for achieving the desired level of applicability and developability.  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basfar (US 20150050214 A1) in view of Maeyama (US 20140295564 A1).
With regards to claim 29, Basfar discloses a dosimeter for use in a radiation therapy system [0012], comprising: a polymer gel including an oxygen scavenger material and a material with a material property that changes in response to therapeutic radiation in a radiation therapy system [0004], and wherein the change in the material property is quantifiable using an imaging system [0003, 0054]. Basfar does not specify wherein the material property includes an increase in material density in response to the therapeutic radiation. However, Maeyama teaches a polymer gel dosimeter with a change in material density in response to radiation to reflect microscopic energy deposition at the positions while maintaining accumulation capability. Therefore, in view of providing accurate dose measurements, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Basfar with the claimed material property. 

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basfar in view of Maeyama and Jenkins.
With regards to claim 43, Basfar does not specify the claimed QA report. Jenkins discloses a kit for performing quality assurance (QA) testing of a radiation therapy system [0022], the kit comprising: generating a QA report based upon spatial accuracy. [0078-0079, 0083] (comparing reference location generated by a first 3D image with an image taken after irradiation to verify dosimeter position and make adjustments/calibrate if necessary). Therefore, in order to ensure proper dosimeter positioning, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Basfar with the claimed QA report.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884